An information was filed in the Circuit Court of Dent County charging the appellant with *Page 388 
the unlawful possession and sale of intoxicating liquors. The count charging the sale was dismissed. A trial was had to a jury on the remaining charge, resulting in a conviction and fine of three hundred dollars. From this judgment appellant has perfected an appeal to this court on the ground that constitutional questions are involved. The first of these is based on a motion to quash the search warrant issued herein on the ground that the authority thereby conferred required the appellant, in violation of Section Eleven of Article Two of the State Constitution and Article Two of the Amendments of the Federal Constitution, to furnish evidence against himself. The court heard testimony on the motion filed to quash, which was sustained; and no testimony obtained or alleged to have been obtained by virtue of the warrant was introduced at the trial. These facts eliminate this alleged constitutional question from consideration as a ground of jurisdiction.
A motion was thereupon filed by the appellant to quash the information in which, among other matters not pertinent here, it was alleged: "Because the act of January 16, 1919, entitled `An Act prohibiting the manufacture, sale, gift of intoxicating liquors' etc., as amended by an act approved March 28, 1921, on page 413 of the Session Laws of 1921, is violative of Section 28, Article 4, of the Constitution of Missouri, in that the title to the original act and the amendment thereto does not sustain the proposed amendment set out in Section 1 of the Act of 1921, making it unlawful to `possess' intoxicating liquors; and that said laws of 1921 are indefinite, uncertain and incapable of interpretation. That the body of said act does not conform to the title thereof, in that the subject-matter legislated upon is not expressed in the title of the original act or in the amendment."
The title against which the objection is leveled is as follows: "An Act to amend Article 7, of Chapter 52, of the Revised Statutes of Missouri 1919, relating to prohibition by amending Section 6588 thereof, by adding certain words and by adding new sections to said *Page 389 
chapter to be known as Sections 6590a, 6592a, 6594a, 6594b, and 6594c, and by repealing Section 6595 and re-enacting the same, to be known as Section 6595."
The gist of appellant's contention is that the title to the Act of 1921, Laws 1921, pp. 413-417, amendatory of Article VII, Chapter 52, Revised Statutes 1919, does not conform to the requirements of Section 28 of Article 4 of the State Constitution, in that such title does not contain the word "possess" nor concretely refer to same as one of the offenses concerning intoxicating liquors denounced in said article as set forth in the body of the amendatory act, but simply provides generally for the addition of words to the section in which the word "possess" is inserted. It is not contended that the manner in which the amendment is made as shown by the body of the act is violative of the Constitution in that it does not conform to Article 4, Section 28 and 34, of the State Constitution.
I. The contention made involves a misconception of the meaning of the constitutional provision relied upon. Its language, so far as concerns the matter under consideration, is that "no bill" — saving the exceptions therein noted — "shall contain more than one subject which shall be clearly expressed in its title." So frequently has this provision been construed that scarcely a word of same remains that has not been subjected to interpretation. This fact may be demonstrated by a review of the many cases on this subject. The meaning of the provision, often repeated, is, that a title is sufficient which indicates in a general way the contents of the act. [State ex rel. v. Roach, 258 Mo. 541; State v. Hurley, 258 Mo. 275.] A constitutional restriction upon legislative action similar in its material features to that under review is found in the Constitution of 1865 (Art. 4, sec. 32). The rule of construction referred to was held applicable to this section. There has been no variance from this ruling in construing the like provision in the present Constitution. [Ensworth v. Albin, 46 Mo. 450; In re *Page 390 
Burris, 66 Mo. 442; State v. Brassfield, 81 Mo. 151; Lynch v. Murphy, 119 Mo. 163; State v. Cantwell, 179 Mo. 245; State v. Doerring, 194 Mo. 398; State v. Wortman, 213 Mo. 131; State ex rel. v. Vandiver, 222 Mo. 206; Asel v. Jefferson City,287 Mo. 195; Ex parte Karnstrom, 249 S.W. 595.]
The generality of a title will not affect its validity where it does not tend to cover up or obscure legislation which is in itself incongruous. A requisite to congruity is that the amendatory act shall pertain to and admit of being made a consistent part of the law to be amended. The disposition of the courts has always been to avoid thwarting the efficiency or evident salutary effect of legislative action by a liberal interpretation of the constitutional provision. [Burge v. Railroad, 244 Mo. 76; Booth v. Scott, 205 S.W. (Mo.) 633.]
With this end in view it has frequently been held that a numerical reference, as in the case at bar, to the section sought to be amended without a statement of the subject-matter of the amendatory act, is a sufficient title to an act which deals exclusively with the subject of the section to be amended. The following cases are illustrative of this ruling: State ex rel. v. County Court, 128 Mo. 440; State ex rel. v. Heege, 135 Mo. 112; State ex inf. Hadley v. Herring, 208 Mo. l.c. 722; State v. Murray, 237 Mo. l.c. 166; State ex rel. v. Imel, 242 Mo. l.c. 303; State v. Helton, 255 Mo. l.c. 180; Ex parte Hutchens, 246 S.W. (Mo.) l.c. 188; Asel v. Jefferson City, 287 Mo. l.c. 204; McCue v. Peery, 293 Mo. l.c. 234. State v. McEniry, 269 Mo. 228, is not in conflict with these rulings. In that case the title was clearly misleading and the incongruity between the title and the context of the amendatory act was apparent. The act therefore came within the restrictive provision of the Constitution. Other cases cited by appellant are distinguishable from the case at bar on account of a difference in their facts from those in the latter case, and hence do not support his contention. We therefore hold the title to be sufficient.
II. Other contentions made by the appellant may, in their last analysis, be crystallized in the objection that *Page 391 
the State's testimony was insufficient to sustain the conviction.
The charge was the unlawful possession of intoxicating liquor; the proof offered to sustain it was an extrajudicial confession made by the appellant that he had theretofore bought aProof of  number of gallons of whisky from one Pankey which hadCorpus    been taken from him (appellant) by a Federal officer.Delicti.
This testimony was not corroborated by proof of the corpusdelicti. From our earliest rulings on this subject to our latest, including as well the rulings of the Courts of Appeals, we have held that confessions of a crime not made in open court or before a committing magistrate and without proof aliunde,
that a crime has been committed, will not sustain a conviction. [Robinson v. State, 12 Mo. 592; State v. Scott, 39 Mo. 424; State v. German, 54 Mo. 526; State v. Cox, 264 Mo. 408; State v. Meyer, 293 Mo. l.c. 113; State v. Knolle, 90 Mo. App. 238; State v. Johnson, 236 S.W. (Mo. App.) 365.] It is true, we have held that such suppletory proof need not be conclusive in its character. When a confession is made and the circumstances therein related correspond in some points with those proven to have existed this may constitute evidence sufficient to satisfy a jury in returning a verdict of guilty. Thus it follows that full proof of the body of the crime, independently of the confession, is not required, but on the contrary, what may seem to be slight corroborating facts have been held sufficient. [State v. McCord, 237 Mo. l.c. 246; State v. Knowles, 185 Mo. l.c. 177; State v. Walker, 98 Mo. l.c. 111 and cases; State v. Patterson, 73 Mo. 695.]
However, in the instant case the testimony for the State consisted of the naked confession of the accused, unsupported by any extraneous facts or circumstances to prove that the offense had been committed. The instruction asked by the appellant therefore in the nature of a demurrer to the evidence at the close of the case should have been given.
The fact that the case is a misdemeanor offers no reason for the non-application of the rule. It is only in *Page 392 
jurisdictions in which there is a statute to that effect that a modification of the rule as applied to misdemeanors is authorized.
It is evident from the nature of appellant's confession that the prosecution could, by the exercise of that diligence necessary to the effective prosecution of offenses of this character, have procured the additional testimony necessary to sustain a conviction. This was not done. That an opportunity in that behalf may be extended we reverse and remand this case.
It is so ordered. All concur.